       Case 2:17-cr-00158-JAM Document 38 Filed 09/08/20 Page 1 of 1


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MEGAN T. HOPKINS, #294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   MARCUS BUTLER
 7
 8                          IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                   Case No. 2:17-cr-0158-JAM

12                      Plaintiff,               ORDER TO SEAL EXHIBIT C: MEDICAL
                                                 RECORDS AND EXHIBIT N: RELEASE PLAN
13   vs.

14   MARCUS BUTLER,
                                                 JUDGE: Honorable John A. Mendez
15                      Defendant.

16
17
            IT IS HEREBY ORDERED that the Request to Seal be granted and Exhibits C and N to
18
     the Motion for Compassionate Release, filed on September 5, 2020, be filed under seal per Fed.
19
     R. Crim. P. 49.1, because they contains confidential medical and personal information. The
20
     Assigned Assistant United States Attorney is permitted access to these documents.
21
22   DATED: 9/8/2020                             /s/ John A. Mendez______________
                                                 HONORABLE JOHN A. MENDEZ
23                                               United States District Court Judge
                                                 Eastern District of California
24
25
26
27
28
